DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Invention I, Species I, Embodiment 1: Fig. 1 (SBD with PN-diode), and Claims 1-7 in the reply filed on May 10, 2021 is acknowledged. Thus, Claim 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:				Page 11 lines 13-14 disclose “p-type impurity such as nitrogen”. It is not clear whether nitrogen is a p-type impurity. 								

Claim Objections
Claims 2-3 are objected to because of the following informalities:  the limitation “semiconducting layer” appears to read “semiconductor layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0313635 A1 to Nakano (“Nakano”) in view of U.S. Patent Application Publication No. 2016/0254374 A1 to Kameyama et al. (“Kameyama”).									As to claim 1, although Nakano discloses a semiconductor device, comprising: a semiconductor substrate (5) of a first conductivity type (N) made of silicon carbide (¶ 0114) and having an upper surface (6) and a back surface (7) opposite to the upper surface (6), a semiconductor layer (8) of the first conductivity type (N) formed on the upper surface (6) of the semiconductor substrate (5), a first impurity region (12, 28) of a second conductivity type (P) opposite to the first conductivity type (N) formed in the semiconductor layer (8), a second impurity region (14) of the first conductivity type (N) formed in the first impurity region (12, 28) and having a higher impurity concentration than that of the semiconductor layer (8), a gate electrode (23) formed via a gate As to claim 2, Nakano in view of Kameyama further discloses wherein the first conductivity type (N) is n-type, the second conductivity type (P) is p-type, the first impurity region (12, 28/22) and the semiconducting layer (8/28) constitute a pn-type diode (43), and when the pn-type diode (43) is operated, holes flowing from the first impurity region (12, 28/22) and electrons flowing from the semiconductor substrate (5/30) are combined in the recombination layer (70, 72) (See Nakano Fig. 2 and Kameyama Fig. 1, ¶ 0044, ¶ 0045).									Further regarding claim 2, the claim limitation “when the pn-type diode is operated, holes flowing from the first impurity region and electrons flowing from the semiconductor substrate are combined in the recombination layer” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).													As to claim 5, Nakano further discloses wherein the opening (36) opens in a region (26) of the semiconductor layer (8), in which the first impurity region (12, 28) is not formed, and the source electrode (37) is connected to the semiconductor layer (8) in the opening (36) (See Fig. 2).							
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0313635 A1 to Nakano (“Nakano”) and U.S. Patent Application Publication No. 2016/0254374 A1 to Kameyama et al. (“Kameyama”) as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2010/0289033 A1 to Ohtani al. (“Ohtani”). The teachings of Nakano and Kameyama have been discussed above.				As to claim 3, although Nakano and Kameyama do not further disclose wherein a basal plane dislocation is existed in the semiconducting layer below the recombination layer, Ohtani does disclose thermal stress acting on the single-crystal SiC during growth produces basal plane dislocations, where there is a limit to the reduction of the thermal stress (See ¶ 0006, ¶ 0007, ¶ 0008, ¶ 0009, ¶ 0026, ¶ 0027, ¶ 0028).														In view of the teachings of Nakano and Ohtani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0313635 A1 to Nakano (“Nakano”), U.S. Patent Application Publication No. 2016/0254374 A1 to Kameyama et al. (“Kameyama”), and U.S. Patent Application Publication No. 2010/0289033 A1 to Ohtani al. (“Ohtani”) as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2018/0286683 A1 to Matsunaga (“Matsunaga”). The teachings of Nakano, Kameyama, and Ohtani have been discussed above.		As to claim 4.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0313635 A1 to Nakano (“Nakano”) and U.S. Patent Application Publication No. 2016/0254374 A1 to Kameyama et al. (“Kameyama”) as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2013/0062624 A1 to Tsuchiya al. (“Tsuchiya”). The teachings of Nakano and Kameyama have been discussed above.				As to claim 6, although Nakano discloses the source electrode (37) is connected to the first impurity region (12, 28) and the second impurity region (14) in the opening (36), and the source electrode (37) is directly connected to the semiconductor layer (8) (See Fig. 2, ¶ 0143), Nakano and Kameyama do not further disclose wherein a silicide layer is formed on the first impurity region and the second impurity region in the opening, the source electrode is connected to the first impurity region and the second impurity region via the silicide layer in the opening.							However, Tsuchiya does disclose wherein a silicide layer (18) is formed on the first impurity region (16) and the second impurity region (14) in the opening (between 24), the source electrode (28) is connected to the first impurity region (16) and the second impurity region (14) via the silicide layer (18) in the opening (between 24) (See Fig. 1, ¶ 0046, ¶ 0047, ¶ 0051, ¶ 0052, ¶ 0059).							In view of the teaching of Tsuchiya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nakano to have wherein a silicide layer is formed on the first impurity region and the second impurity region in the opening, the source electrode is connected to the first impurity region and the second impurity region via the silicide layer in the As to claim 7, Nakano further discloses wherein the source electrode (37) has a barrier metal film (Ti/TiN) and a conductive film (Al) formed on the barrier metal film (Ti/TiN), and the barrier metal film (Ti/TiN) is a titanium film, a titanium nitride film or a laminated film in which the titanium nitride film is formed on the titanium film (See Fig. 2, ¶ 0146).

Conclusion
Prior art made of record is considered pertinent to Applicants’ invention: Nishio et al. (US 2015/0087125 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID CHEN/Primary Examiner, Art Unit 2815